     Case 1:19-cv-00278-NONE-BAM Document 25 Filed 10/26/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD SHELBY TOLBERT,                             No. 1:19-cv-00278-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING IN PART FINDINGS
                                                         AND RECOMMENDATIONS REGARDING
13            v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                         STATE A CLAIM
14    MICHAELS, et al.,
                                                         (Doc. No. 23)
15                       Defendants.
16

17          Plaintiff Edward Shelby Tolbert is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 22, 2020, the assigned magistrate judge screened plaintiff’s third amended

21   complaint and issued findings and recommendations recommending that this action be dismissed

22   for failure to state a claim upon which relief may be granted. (Doc. No. 23.) Those findings and

23   recommendations were served on plaintiff and contained notice that any objections thereto were

24   to be filed within fourteen (14) days after service. (Id. at 8.) Plaintiff timely filed objections on

25   July 13, 2020. (Doc. No. 24.)

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

27   de novo review of the case. The court has carefully reviewed the entire file, including plaintiff’s

28   objections. While the undersigned agrees with the findings and recommendations that plaintiff’s
                                                         1
     Case 1:19-cv-00278-NONE-BAM Document 25 Filed 10/26/20 Page 2 of 4


 1   third amended complaint fails to state a deliberate indifference claim against defendant Manasrah,

 2   the court believes it is also appropriate to allow plaintiff’s deliberate indifference claim against

 3   defendant Michael to proceed past screening in light of the allegations set forth in plaintiff’s

 4   complaint in support of that claim.

 5                                            Defendant Michael

 6          Plaintiff alleges that defendant Michael, a medical doctor and hernia surgeon, placed a

 7   defective hernia patch in plaintiff without adequate attachment. (Doc. No. 21 at 6.) Plaintiff

 8   further alleges that defendant Michael knew that the mesh had been banned. (Id.) In his sworn

 9   declaration, plaintiff contends that “the specific mesh used on [him] had been banned since

10   2009—Bard Ventralex hernia patch.” (Id. at 11.) Plaintiff avers that he learned that the Bard

11   Ventralex hernia patch had been recalled since 2009 through a family member and that national

12   television broadcasted a few law firms accepting clients for recalled hernia meshes. (Id. at 10–

13   11.)

14          Defendant Michael performed surgery on plaintiff’s hernia on April 22, 2016—roughly

15   seven years after plaintiff contends that the specific mesh had been banned. (See id. at 3, 10–11.)

16   Approximately five months after plaintiff’s surgery, plaintiff’s hernia reappeared and the bulge

17   had grown to larger than before, accompanied by “a lot of pain.” (Id. at 9.) Plaintiff’s pain

18   continued for approximately another two years, with the hernia bulge growing larger and had

19   potentially migrated. (Id. at 10.)

20          Accepting plaintiff’s allegations as true, the court declines to adopt the pending findings
21   and recommendations with respect to plaintiff’s deliberate indifference claim against defendant

22   Michael. The pending findings and recommendations state that “use of a ‘banned’ hernia mesh is

23   speculative.” (Doc. No. 23 at 6.) However, accepting plaintiff’s allegations as true, as this court

24   must on a screening order, the undersigned finds that plaintiff’s factual allegations plausibly state

25   a claim for deliberate indifference. See Jones v. Jaffe, No. 2:11:-cv-2049-LKK-DAD, at 3–4

26   (E.D. Cal. July 26, 2013) (Doc. No. 56) (holding plaintiff stated cognizable claim for deliberate
27   indifference, reasoning in part that plaintiff subsequently learned his surgery was unnecessary and

28   defibrillator had been recalled as defective before defendant implanted it), adopted by No. 2:11:-
                                                         2
     Case 1:19-cv-00278-NONE-BAM Document 25 Filed 10/26/20 Page 3 of 4


 1   cv-2049-LKK-DAD (E.D. Cal. Aug. 26, 2013) (Doc. No. 59). Therefore, accepting plaintiff’s

 2   allegations as true, the court will allow plaintiff’s deliberate indifference claim against defendant

 3   Michael to proceed.

 4                                            Defendant Manasrah

 5           Plaintiff alleges that defendant Manasrah, a nurse practitioner, delayed providing

 6   necessary medical treatment for plaintiff’s hernia that lasted for over two years. (Doc. No. 21 at

 7   10.) The assigned magistrate judge determined that plaintiff failed to plead any facts showing

 8   that defendant Manasrah was deliberately indifferent to plaintiff’s medical condition. (Doc. No.

 9   23 at 7.) The complaint alleges that various medical providers repeatedly over the course of two

10   years recommended that plaintiff see a specialist about the issues with his hernia, but that

11   specialist appointment never took place. (Doc. No. 21 at 3–6.) Nonetheless, as to defendant

12   Manasrah, as the pending findings and recommendations noted, the complaint acknowledges that

13   defendant Manasrah examined the hernia, issued medication to soften stool, provided an

14   abdominal support belt, and issued fiber pills for the hernia. (Doc. No. 23 at 7.) In addition,

15   defendant Manasrah again recommended that plaintiff see a specialist. (Doc. No. 21 at 3–4, 9–

16   10.) The assigned magistrate judge indicated that plaintiff has not alleged that defendant

17   Manasrah had the requisite authority to actually make the arrangements for plaintiff to consult

18   with a specialist. (Id.); see also McGuckin v. Smith, 974 F.2d 1050, 1062 (9th Cir. 1992)

19   (affirming summary judgment for defendants where evidence showed that defendants lacked

20   power to schedule surgery on particular date), overruled on other grounds in WMX Techs., Inc. v.
21   Miller, 104 F.3d 1133 (9th Cir. 1997). The undersigned agrees with the pending findings and

22   recommendations that plaintiff has failed to show that defendant Manasrah’s conduct was

23   “medically unacceptable under the circumstances” or was in “conscious disregard of an excessive

24   risk to plaintiff’s health[.]” (Id.) (internal citation omitted).

25           Plaintiff objects to the pending findings and recommendations on the grounds that

26   defendant Manasrah had the authority to arrange for plaintiff to be seen by a specialist because he
27   was the nurse practitioner who recommended that plaintiff see a specialist within ninety days.

28   (Doc. No. 24 at 5.) While plaintiff alleges that defendant Manasrah issued his ninety-day
                                                           3
     Case 1:19-cv-00278-NONE-BAM Document 25 Filed 10/26/20 Page 4 of 4


 1   recommendations, this allegation that defendant Manasrah actually had any authority to schedule

 2   the specialist appointments is speculative and thus insufficient. See McGuckin, 974 F.2d at 1062.

 3   While the undersigned is sympathetic to plaintiff’s medical situation and delay of approximately

 4   two years to see a specialist, the court agrees with the pending findings and recommendations that

 5   plaintiff has not stated a cognizable claim for deliberate indifference against defendant Manasrah.

 6   Though defendant Manasrah and other nonparty nurse practitioners repeatedly recommended that

 7   plaintiff see a specialist within ninety days, only to have those ninety-day recommendations

 8   expire over the course of two years, the court agrees with the pending findings and

 9   recommendations that defendant Manasrah provided plaintiff with medical care, ranging from re-

10   issuing his medications and recommendations to see a specialist within ninety days. (Doc. No. 21

11   at 9–10.) Therefore, on the facts presently alleged, plaintiff has failed to state a cognizable claim

12   for deliberate indifference against defendant Manasrah.

13          Accordingly,

14      1. The findings and recommendations issued on June 22, 2020 (Doc. No. 23) are adopted in

15          part;

16      2. The court finds that plaintiff has pled a cognizable deliberate indifference claim against

17          defendant Michael;

18      3. This action with respect to defendant Manasrah is dismissed, without prejudice, due to

19          plaintiff’s failure to state a claim; and

20      4. This case is referred back to the assigned magistrate judge for further proceedings.
21   IT IS SO ORDERED.
22
        Dated:      October 23, 2020
23                                                      UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                        4
